Citation Nr: 1713072	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO. 16-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability, to include lumbar strain and aggravation of the Veteran's scoliosis.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.

3. Entitlement to service connection for right ear hearing loss.

4. Entitlement to a compensable rating for left ear hearing loss.

5. Entitlement to a compensable rating for service-connected hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013, January 2015, and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran and his wife toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability and right ear hearing loss, as well as entitlement to a compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's erectile dysfunction is not etiologically related to his active service, to include as secondary to his service-connected hypertension.

2. Throughout the appeal, the Veteran's hypertension was continuously treated with medication, but did not have a history of diastolic pressure predominately 100 or more.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for a compensable disability rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a May 2012 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The December 2014 VA examiner performed in-person medical and audiological examinations, and provided clear explanations in support of his opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection for Erectile Dysfunction

The Veteran contends that his erectile dysfunction is a result of his service-connected hypertension. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

The Veteran was diagnosed with erectile dysfunction in December 2014 after undergoing a VA examination. The Veteran has a service-connected disability. The RO granted service connection for the Veteran's hypertension in May 1987.

The Veteran's erectile dysfunction is not etiologically related to his service-connected hypertension. The Veteran underwent a VA examination in December 2014 and was again diagnosed with erectile dysfunction. The examiner opined that the Veteran's erectile dysfunction was at least as likely as not attributable to a number of factors, including the Veteran's service-connected hypertension, age, testicular atrophy, and back pain. However, the VA examiner concluded that the Veteran's treatment for hypertension was less likely than not the source of his erectile dysfunction. The VA examiner acknowledged that while hypertension and its treatment can cause erectile dysfunction, their impacts were minimal in the Veteran's case. He further noted that while the Veteran had over 40 years of hypertension history, his erectile dysfunction's onset was just two to three years prior to his VA examination. The examiner also noted that the Veteran's hypertension was well-controlled. 

The December 2014 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is considered competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided a medical opinion supported by adequate rationale.

The record does not contain any competent medical evidence suggestive of a nexus between the Veteran's service, his non-compensable hypertension, and his erectile dysfunction. The Veteran's May 1986 separation examination did not document symptoms of, a diagnosis of, or treatment for erectile dysfunction. The Veteran's service treatment records note only one complaint of "decreased sexual drive" in July 1983. The Veteran did not again seek treatment in service for any symptoms related to possible erectile dysfunction. The Veteran's was diagnosed with erectile dysfunction in December 2014, nearly 30 years after the Veteran's separation from service.

The preponderance of the evidence is therefore against the claim. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for erectile dysfunction is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


Increased Rating for Service-Connected Hypertension

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The RO rated the Veteran's service-connected hypertension as 0 percent disabling under DC 7101 (hypertensive vascular disease). See 38 C.F.R. § 4.104. For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater. Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, DC 7101, Note 1.

Under DC 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or; when the systolic pressure is predominantly 160 or more, or when the veteran has a history of a diastolic pressure of 100 or more and requires continuous medication for control. A 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more, or the systolic pressure is predominantly 200 or more. A 40 percent rating is warranted for diastolic pressure predominantly 120 or more. A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

The Veteran has a diagnosis of essential hypertension, he takes continuous medication for his disability, but the evidence of record does not indicate that he has a history of diastolic pressure of predominately 100 or more during the period on appeal. Upon examination in December 2014, the Veteran's blood pressure readings were 136/64, 132/62, and 132/62. Accordingly, entitlement to a compensable rating for service-connected hypertension is denied. 

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and a compensable rating for the Veteran's hypertension is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3 (2016); Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111(2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321 (b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for tinnitus, chronic obstructive pulmonary disease, left ear hearing loss, hypertension, scarring from gallbladder surgery, and a laceration scar on his head.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's hypertension are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings based on a combination of history (blood pressure readings and medication) and clinical findings (blood pressure readings). The schedular rating criteria at Diagnostic Code 7101 specifically provide alternative criteria for ratings of hypertension based on systolic blood pressure readings, diastolic pressures readings, or medication for control in the context/history of elevated blood pressure readings. In this regard, the Veteran has not alleged any symptoms associated with his hypertension. See 38 C.F.R. § 4.104, Diagnostic Code 7101. The Veteran has reported functional impairments such as continuous medication; however, such impairment is considered as part of the schedular rating criteria. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disabilities on appeal.

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any singular or combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. As such, and in the absence of exceptional factors associated with the Veteran's service-connected disabilities, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). There is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Service connection for erectile dysfunction is denied.

A compensable rating for hypertension is denied.


REMAND

In his January 2017 hearing testimony, the Veteran contends that his bilateral hearing loss has worsened since his December 2014 VA examination. In addition, the Veteran was not afforded a VA examination to determine the nature and etiology of his low back condition or to determine if his pre-existing scoliosis was worsened by his active service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for an additional appropriate VA audiological examination to determine the nature and etiology of his right ear hearing loss and current severity of his left ear hearing loss. The entire VBMS file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. Specifically as to any reported worsening, the examiner must report a complete explanation as to findings.

THE EXAMINER MUST SPECIFICALLY OPINE AS TO THE VALIDITY OF ANY HEARING TESTS AS TO THIS VETERAN AND ANY REPORTED WORSENING OF THE DISORDER OCCURRING SINCE MARCH 2016. 

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The May 1967 service treatment record noting the Veteran complained of "hearing problems";

*The July 1979 service treatment record noting the Veteran complained of a blockage feeling in his ears;

*The May 1986 separation exam noting the Veteran's low frequency hearing loss;

*The March 2010 private audiological exam noting the Veteran's bilateral hearing loss;

*The February 2012 private audiological exam noting the Veteran's mild to moderate high frequency sensorineural hearing loss;

*The December 2014 VA audiological examination determining the Veteran's left ear hearing loss was etiologically related to his active service, but noting that the Veteran lacked a diagnosis of right ear hearing loss sufficient for VA purposes;

*The Veteran's January 2017 hearing testimony where he alleged worsening of his bilateral hearing loss.

4. Schedule the Veteran for an appropriate examination to determine the current nature and etiology of any low back disorder. 

THE EXAMINER IS ADVISED THAT BASED ON THE FACTS IN THIS CASE, HE MUST RESPOND TO THE INQUIRIES BELOW, WITHOUT REGARD TO ANY VA EXAMINATION PROTOCOLS. 

Based upon a review of the relevant evidence and sound medical principles, the VA examiner should provide the following opinions: 

a. Is the Veteran's low back disability caused by, or otherwise etiologically related to any aspect of his active service?
      
b. Was the Veteran's pre-existing scoliosis aggravated by his active service? 

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The October 1963 service treatment record noting the Veteran complained of low back pain;

*The December 1980 service treatment record noting the Veteran had scoliosis presenting with low back pain;

*The January 1981 service treatment record noting scoliosis and backaches, where the Veteran reported rare low back pain;

*The December 1981 service treatment record noting the Veteran experienced a "pulling" pain in his right back after lifting a heavy object. 

*The December 1982 service treatment record noting "increased paraspinal muscle tenderness on right," and "Muscle strain/spasm";

*The November 1984 service treatment record noting the Veteran's history of recurrent low back pain;

*The August 1985 service treatment record documenting the Veteran's low back strain and noting the Veteran experienced low back pain after stepping off the curb;

*The August 2004 private treatment record noting the Veteran experienced low back pain following a motor vehicle accident;

*The March 2006 private treatment record noting the Veteran experienced intermittent back pain for many years and a diagnosis of lumbago;

*The December 2008 private treatment record noting the Veteran's scoliosis caused him chronic back pain;

*The Veteran's January 2017 hearing testimony where he contends his back condition has worsened since separation from service.

5. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


